El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En 22 de mayo de 1929 se presentó en la Corte de Dis-irito de Mayagüez, a nombre de Miguel Vargas, y en pleito •civil No. 9527, sobre filiación, una moción en' la que se ex-presó: Que en 15 de marzo de 1923 se dictó por esa corte •de distrito una sentencia desestimando la demanda de Vargas, y en ella se cometió error al declarar con lugar la ex-cepción previa por estimar’prescrita y extinguida la acción, y se excedió la corte en su jurisdicción, al declarar la extin-ción, y al dictar sentencia sin permitir al demandante que -enmendara la demanda; que el demandante apeló, pero su apelación no fné perfeccionada en forma, y se desestimó; y se pidió que la corte exonerara al demudante' de los efectos -de la sentencia. La corte de distrito, en 7 de enero de 1930, •declaró sin lugar la moción; y contra tal resolución se ha .apelado ante este tribunal.
 Ahora la parte apelada nos pide que desestime-mos la apelación, fundándose en que éste es un caso que fné apelado, y se desestimó el recurso, en que lian transcurrido *685■ siete años de haberse dictado la sentencia, en qne la apelación no se ha perfeccionado de acnerdo con la ley, en qne no cabe apelación de esa clase de resoluciones, y en qne se trata de cosa juzgada, acerca de la qne este tribunal ha dictado va-rias sentencias.
Aunque se ha sostenido que se trata de una cuestión de jurisdicción, no nos es dable encontrarla. La resolución primitiva acerca de una excepción previa fundada en la pres-cripción, declarando con lugar la excepción, y dictando sen-tencia, no envuelve cuestión alguna de jurisdicción. En las facultades y poder de la corte de distrito, al resolver una excepción de esa clase estaba la de dictar sentencia si enten-día que la acción se hallaba prescrita; y si no concedió tér-mino para enmendar, no se excedió en su jurisdicción, ya que esa concesión no es obligatoria para las cortes, y ya que, si fuera un abuso de discreción, pudo en su tiempo, obtenerse la corrección de tal abuso.
Como solamente por analogía con los casos del artículo 140 del Código de Enjuiciamiento Civil, se ha podido sostener la moción, creemos necesario declarar que no encontramos la calidad de revisable de esta clase de resoluciones.
Bastan estos motivos para resolver la moción de desesti-mación.

Se desestima la apelación en este caso.